FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VIRGIL E. DAY; MEL                       
HOOMANAWANUI; JOSIAH L.
HOOHULI; PATRICK L.
KAHAWAIOLAA; SAMUEL L.
KEALOHA, JR.,
                Plaintiffs-Appellants,
                  v.
HAUNANI APOLIONA, individually
and in her official capacity as
Chairperson and Trustee of the
Office of Hawaiian affairs;                    No. 06-16625
ROWENA AKANA; DANTE
CARPENTER; DONALD CATALUNA;                      D.C. No.
LINDA KEAWE’EHU DELA CRUZ;                  CV-05-00649-SOM
                                                 District of
COLETTE Y. PI’IPI MACHADO; BOYD
P. MOSSMAN; OSWALD K. STENDER;                Hawaii, Honolulu
JOHN D. WAIHEE, IV, Trustees of                   ORDER
the Office of Hawaiian Affairs of
the State of Hawaii, sued in their
official capacities for declaratory
and prospective injunctive relief;
sued in individual capacities for
damages; CLAYTON HEE; CHARLES
OTA, Former Trustees of the
Office of Hawaiian Affairs of the
State of Hawaii, sued in their
individual capacities for damages,
              Defendants-Appellees.
                                         


                             16749
16750                DAY v. APOLIONA
                Filed December 19, 2007

    Before: David R. Thompson, Marsha S. Berzon, and
            Richard C. Tallman, Circuit Judges.


                        ORDER

  The opinion is amended to remove the words “sua sponte”
on page six of the slip opinion (page 9431).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.